In the United States District Court
For Middle District of Pennsylvania

 

Maurice L. Whyte
v.

Centre County Correctional Facility et al., Co. Rockey, C.O Folk, Director of Treatment Hite, Deputy
Warden Irwin

 

COMPLAINT

1.-- Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved in
this action or otherwise relating to your imprisonment? Yes No

FILED 2.Court [if federal court, name the district; if state court, name the county]
HARRISBURG, PA ee aatnentnanecccanenen
JAN 2? 2021 3.Docket number

Ae conse aeeeetbannaneee

PER

 

DEPUTY CLERK

Sue eee see raremreonees

wreaneetusensasabttres

Pee bed emnassceeeesane

Oonnnensaeetetreentaes

Pereree cee senesn eee

Place of Present Confinement:

Centre County Correctional Facility

Bellefonte, Pennsylvania

A. ls there a prisoner grievance procedure in this institution? Yes No

B. Did you present the facts relating to your complaint in the state prisoner grievance procedure?
Yes No

C. lf your answer is YES,
1.What steps did you take?
I've filed multiple grievances within the facility and they were returned without being filed.
2.What was the result?

There was no result. As stated before the grievance procedure was interrupted due to staff not filing
them, eliminating me from exhausting the entire process and leaving me vulnerable to the violations of
the administration and staff. | retained all copies pertaining to these violations of my rights and all but the
most minor complaints lack grievance numbers. Some of the forms were returned to me with the
administration’s copy still attached.

D. lf your answer is NO, explain why not .............ss02

POPCRG OTA RTARO RE eeEeOe

E. If there is no prison grievance procedure in the institution, did you complain to prison
authorities? Yes No

F. If your answer is YES,
1.What steps did you take?

Teua ees neseneeagren ee

[l.-- Parties

A. Name of Plaintiff : Maurice L. Whyte
Address: 700 Rishel Hill Rd. Bellefonte, Pennsylvania 16823

B. Defendant: Centre County Correctional Facility is a County Jail in Centre County, Pennsylvania

C. Additional Defendants: Co. Rockey, C.O Folk, Director of Treatment Jeffery Hite, Deputy Warden
Glenn Irwin

IV.-- Statement of Claim

4. | arrived at Centre County Correctional Facility on 11/07/20. | was held in a holding cell in the intake
area for 2 days. In the midst of the intake process | was asked a series of medical questions and
questions pertaining to my sexual identity and orientation. | am transgender and | identify as such. Due to
my gender identity | have endured discriminatory and adverse actions at the hands of security staff and
administration. My gender identity was used as a basis to house me in a alternative housing unit. On the
3” day after my arrival, | was moved to a small unit that houses inmates who cannot go to other units due
to a history of conflict with one or more inmates in regular units, inmates who are either mentally
incapable of being housed in general population, and/or inmates who are charged with crimes of a sexual
nature and are considered to be predatorily high risk. | am also housed with the only other transgender
inmate (Conrad A. Shutt, #20-0904) in the facility, who also expressed that she was placed in this unit
after being interrogated about her gender identity. This individual has been frequenting Centre County
Correctional Facility since 1996. This individual only came to terms with her gender identity in early 2019.
Every other time this individual was processed into Centre County Correctional Facility, this individual
presented herself as a male and never identified herself to intake staff as a transgender female and was
therefore always sent to regular male general population housing units. On November 2, 2020, this
individual was arrested in female clothing and had been previously diagnosed with gender dysphoria. She
had been prescribed hormone reassignment medication and begun her transition to a female. Her
appearance triggered the interrogation by intake staff and administration. After confirming that she
identifies as transgender, this inmate was not given the opportunity to go to the normal housing units in
which she was ordinarily placed prior to her change in appearance, Among the other discriminatory
decisions that were made based on my gender identity, | was also placed on a cell alone status,
restricting me from being celled with any other inmate. After conversing further with the other transgender
inmate, | discovered the she too had been restricted from celling with any other inmates, Up to date |
have not expressed any concerns in regards to my safety in general population. | asserted that | have
never been victimized in any way due to my gender identity and that | did not consider myself vulnerable.
My placement was biased and discriminatory, and did not change when my concerns were brought to the
attention of administration.

2. On November 24, 2020, an officer of Centre County Correctional Facility (C/O Folk) openly referred to
me as a “he-she", while negatively conversing about me with another inmate. This is an example of the
verbal abuse I’ve experienced along with the majority of staff members’ refusal to address me using
female pronouns.

3. On December 25, 2020 an officer of Centre County Correctional Facility (C/O Rockey) who was
supervising the unit in which | am housed, made inappropriate comments in regards to my physical
Stature and the fact that | have augmented breasts. After | laughed at a joke made by another inmate
about an inmate's size, C/O Rockey states “What the fuck are you laughing at? Your body isn’t even real!
Aren’t your boobs fake?” This comment was made in the presence of other inmates and is an example of
the sexual harassment I've endured while incarcerated at Centre County Correctional Facility. After
making C.O, Rockey aware of my intentions to report his misconduct to his superiors, the officer
proceeded to perform a ‘random’ search of the call where only | am housed exhibiting a form of
retaliation. | along with other inmates observed as this office trashed my cell, read mail and stared at
pictures of me. The only thing that was confiscated was a handwritten list of books that | titled ‘black gay
fiction novels’. | only realized the piece of paper was gone when | got to the shift commander's office to
write a statement about officer Rockey's sexual harassment. The piece of paper was on the desk of the
lieutenant, which | was permitted to use to write my statement. On January 3, 2021, | was called to the
shift commander's office in regards to the sexual harassment complaint and without further discussion or
question | was told that the complaint was unsubstantiated. The PREA coordinator stated “that doesn't
mean it didn’t happen”. Means to appeal the decision was not afforded to me and the officer involved has
been permitted to continue working in the unit in which | am housed, making me very uncomfortable and
leaving me vulnerable to further retaliation and sexual harassment.

4, Since arriving at Centre County Correctional | have been on a medically prescribed allergy diet which
serves to ensure that the facility not serve me meals containing contents that | am allergic to. If contents
within the meal contain such ingredients, those contents should be substituted with contents of equal
nutritional value. | am given meals daily that are sent with my name taped to them. After complaining
through the proper channe!s twice that | had been given meals containing contents that | am allergic to,
subjecting to substantial health risks, mistakes in regards to my meals became more frequent. Either the
meals sent constantly have hair in them, they are missing contents given to the rest of the population and
don't have the medically restricted ingredients(soy, peppers) in them such as fruit or rice and aren't
substituted with anything or they frequently are sent with the allergy restricted items in the meals by
‘mistake’ to be discovered by me along with staff supervising the unit prior to me consuming such.
Numerous times staff have had to call the kitchen staff to correct these mishaps oftentimes agreeing that
these things were being done intentionally. | have deterred from eating meals out of fear of staff using my
meals to inflict retaliation and cruel and unusual punishment.

5. Constantly | call home and my family ask me have | received mail they've sent. This has been ongoing
since my arrival. | have confirmed the correct address with family, friends or business associates yet |
have not received a single article of mail since I've been in Centre County Correctional Facility. My Fiancé
has sent a letter every other day since November and | have not received one and it's January. | have
been forwarded documents relating to a business that | am the sole owner of (EIN No. 84-448859), I have
lost property, revenue, and clientele due to this interference. My outgoing mail is always received in a
timely manner. This is an example of the defendant violating my right to use of the mail system.
6. After properly pursuing the grievance procedure regarding the incidents described in paragraphs 1-5,
administration did nothing to prevent these things from happening again, often calling me to offices to
apologize for the wrongdoing or attempting to accept their way of doing things as policy without providing
proof and/or dismissing my complaints completely, leaving me vulnerable to the retaliation in many forms,
the verbal abuse, inappropriate supervision, discrimination, crue! and unusual punishment and denial of
my right to the grievance process. In my possession | have grievance forms pertaining to these incidents
that are time stamped proving they were received but they lack grievance numbers unlike normally
processed grievances proving that they were never even filed, one of which was returned to me with the
administrations’ copy still attached. These grievances have been returned to me and all but one lack
written responses. | have never been offered or given proper materials to appeal the decisions that have
been verbally given to me. Therefore the grievance procedure has not properly been afforded to me.

V.-- Relief

Wherefore I'm seeking punitive damages in the amount of $250,000, Compensatory damages in the
amount of $ 100,000 due to the sexual harassment, discrimination, verbal and psychological abuse and
the violations to my constitutional rights. | would ask for a court order demanding that the administration
be retrained specifically on the housing and treatment of LGBT inmates that are processed at the facllity
in the future, | would also ask that the defendant be responsible for any legal fees incurred as a result of

this action.

 

sine 7] Def [Date] [ -[ q-Al

| declare under penalty of perjury that the foregoing is true and correct.

sia] ‘ lube! iDate_/ -[ G A J

Plaintiff
In the United States District Court
For Middle District of Pennsylvania

 

Maurice L. Whyte
Vv.

Centre County Correctional Facility et al., Co. Rockey, C.O Folk, Director of Treatment Hite, Deputy
Warden Irwin

 

PROOF OF SERVICE

It is hereby certified that on this date, January 19, 2020, a copy of the forgoing complaint was served on
the following individuals and in the manner indicated below:

SERVICE BY MAIL:

U.S. District For the Middle District Of Pennsylvania
Clerk of Courts

228 Walnut Street

Harrisburg, Pennsylvania 17101

TY). Ate t-/9-2

Maurice L. Whyte #20-0917
Centre County Correctional Facility
700 Rishel Hill Road,

Bellefonte, Pennsylvania 16823
